UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1955



DORICOD UFANI EPIE,

                                                        Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-479-493)


Submitted:   April 23, 2004                  Decided:   May 6, 2004


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Michael P. Lindemann,
Assistant Director, Lisa M. Arnold, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Doricod Ufani Epie, a native and citizen of Cameroon,

petitions for review from an order of the Board of Immigration

Appeals   (“Board”)   affirming,   without      opinion,   the   Immigration

Judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

           On appeal, Epie raises challenges to the immigration

judge’s determination that he failed to establish his eligibility

for   asylum.   To    obtain   reversal    of    a   determination   denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”             INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).          Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.           8 U.S.C. § 1252(b)(4)(B)

(2000).   We have reviewed the evidence of record and conclude that

Epie fails to show that the evidence compels a contrary result.

Accordingly, we cannot grant the relief Epie seeks.

           Additionally, we uphold the immigration judge’s denial of

Epie’s applications for withholding of removal and protection under

the Convention Against Torture.        To qualify for withholding of

removal, an applicant must demonstrate “a clear probability of

persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).

To obtain relief under the Convention Against Torture, an applicant


                                   - 2 -
must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2003).           Based on our review of the

record, we find that Epie has failed to meet either one of these

standards.

          Accordingly,   we   deny   the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                - 3 -